                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

MOTIVA PERFORMANCE                                                     Case No. 19-12539-t7
ENGINEERING, LLC,

         Debtor.

                                               OPINION

         THIS MATTER is before the Court on Creig Butler’s motion to determine that the

automatic stay does not apply or, in the alternative, for relief from the stay. The Court held a final

hearing on the motion on August 17, 2020. Having considered the parties’ submissions, the

evidence presented at the final hearing, and the docket, and being otherwise sufficiently advised,

the Court finds that the motion is well taken and should be granted.

                                          I.      FACTS1

         For the limited purpose of ruling on the Motion, the Court finds:

         William Ferguson is a well-known local attorney—the eponymous founder of the law firm

Will Ferguson and Assoc. and a self-described “car guy.”2 Together with partners David Rochau

and Scott Fox, Ferguson owned and operated Motiva Performance Engineering, LLC, a “speed

shop” that provided its customers with high-level performance modifications. Motiva also had a

dealer license and, for a time, a showroom from which it sold cars on consignment. Motiva

displayed some of Ferguson’s cars. Ferguson is also the owner or part-owner of several other



1
   The Court takes judicial notice of its docket in this case, to consider the contents of the docket
but not the truth of the matters asserted therein. Johnson v. Spencer, 950 F.3d 680, 705 (10th Cir.
2020).
2
  Ferguson has 70-75 automobiles in his collection, a seat on the board of a national classic car
auction company, an active car restoration business, and a car leasing company, among other
things.


Case 19-12539-t7        Doc 117     Filed 09/08/20     Entered 09/08/20 16:00:32 Page 1 of 10
businesses, including Dealerbank Financial Services, Ltd, which started as a “floor plan” lender

and does auto financing and leasing, and Armageddon High Performance Solutions, which sells

turbocharger kits.

       In December 2014 Ferguson bought a 2012 Ferrari FF from a Texas dealer. Ferguson paid

$200,000 in cash, drawn from a personal line of credit at Main Bank. Although Ferguson

considered the Ferrari his own car, he titled it in Motiva’s name to avoid paying excise tax. 3

       In 2014 Creig Butler hired Motiva to upgrade a 2009 Hummer H3TX. The work did not

go well. Butler sued Motiva on February 28, 2017, in the Second Judicial District, State of New

Mexico, No. D-202-CV-2017-01393 (the “State Court Action”). In his complaint Butler alleged

that Motiva agreed to upgrade the Hummer for $20,000, but that two years and $70,000 later,

Motiva returned the Hummer in an undrivable condition.

       After a four-day trial, a jury returned a verdict on October 26, 2018, against Motiva for

$292,001 plus costs, attorney fees, and post-judgment interest. The judgment was amended on

April 3, 2019 (apparently to add the attorney fees and costs) to $337,317.90.

       In October 2018, shortly after the jury verdict, Motiva transferred title to the Ferrari to

Dealerbank. On November 26, 2018, the state court issued a writ of execution directing the sheriff

to seize Motiva’s assets to satisfy Butler’s judgment. On December 5, 2018, the sheriff served the

writ and attempted to seize Motiva’s inventory of 40-50 boxed turbo kits. The sheriff’s seizure

was interrupted by Ferguson, who asserted that Motiva’s landlord, Avatar Recoveries, LLC

(another Ferguson entity), had a landlord’s lien on Motiva’s assets. The foiled execution led Butler

to file an application on April 9, 2019, for a writ of attachment or preliminary injunction freezing




3
  Car dealers can transfer cars without paying excise tax. The New Mexico excise tax on used cars
is 3%, so Ferguson avoided paying $6,000 in taxes by titling the Ferrari in Motiva’s name.


                                              -2-
Case 19-12539-t7       Doc 117     Filed 09/08/20      Entered 09/08/20 16:00:32 Page 2 of 10
Motiva’s assets, including the Ferrari. The state court orally granted the application on April 18,

2019. For the next two weeks Ferguson and Butler’s counsel negotiated a form of injunction order.

On May 7, 2019, the state court entered a Preliminary Injunction and Order on Application for

Writ of Attachment (the “Preliminary Injunction”). On June 28, 2019, the state court issued an

order adding Armageddon, Ferguson, and Dealerbank as “relief defendants” in the State Court

Action. The Preliminary Injunction gave the court jurisdiction over the relief defendants, allowing

the court to adjudicate ownership of Motiva’s inventory and the Ferrari.

       Unbeknownst to Butler, his counsel, or the state court, while Ferguson was negotiating the

form of the Preliminary Injunction he caused Dealerbank to borrow $120,000 from Main Bank on

April 24, 2019, and pledged the Ferrari as collateral. Ferguson used the loan proceeds to pay down

his line of credit at Main Bank. Butler did not learn about the pledge until after Motiva filed this

case in November 2019.

       In early October 2019, the state court held an evidentiary hearing on who owned the Ferrari,

the turbo kits, and Motiva’s other assets. The court issued 129 findings of fact and conclusions of

law on October 28, 2019. The state court found, inter alia:

       39. After the October 26, 2018 verdict was entered against Motiva, Ferguson
       promptly transferred the Ferrari out of Motiva’s corporate name and into the name
       of another company over which he maintained control: Dealerbank Financial
       Services, Ltd (100 percent owned by Ferguson).

       40. Continuing the Ferrari in Motiva’s name put the vehicle at risk of execution;
       the vehicle could potentially be subject to Motiva’s creditors’ claims.

       41. It is therefore apparent that the Ferrari remained in Motiva’s corporate name
       from December 23, 2014, until October 30, 2018, for Ferguson to avoid liability . .
       . Ferguson . . . re-registered the vehicle into Dealerbank’s name to avoid paying the
       judgment.
       ....

       65. Ferguson’s decision to take advantage of the ‘convenience’ of holding title in
       the Ferrari in the name of Motiva, the timing of transferring the title into



                                              -3-
Case 19-12539-t7       Doc 117     Filed 09/08/20     Entered 09/08/20 16:00:32 Page 3 of 10
          Dealerbank’s name, and claiming unsupported liens, reveals his disregard of New
          Mexico corporate and other laws in avoiding creditors and taxation.

          66. This conduct demonstrates a pattern of circumventing New Mexico laws for his
          attempted personal benefit that counsel was trained and sworn to respect.

          67. More significantly, Ferguson’s decision to rely on the ‘convenience’ of using
          Motiva to hold title in the Ferrari was unfair and inequitable to taxpayers who were
          deprived of the timely deposit into the . . . 2014 tax base of the required excise tax
          (3 percent) on the $200,000 vehicle purchase ($6,000 excise tax).
          ....

          76. Because the Certificate of Title to the Ferrari issued on October 30, 2018, to
          Dealerbank was made for Ferguson’s convenience, i.e., to avoid paying the jury
          award against Motiva, and was unsupported by any payment of any consideration,
          it was in equity a sham.

The state court determined that Motiva, rather than Ferguson or Dealerbank, owned the Ferrari. 4

          On November 1, 2019, less than one week after the state court entered its findings of fact

and conclusions of law, Motiva filed this bankruptcy case. Butler and Main Bank are Motiva’s

only listed secured creditors. On April 15, 2020, the Court entered a stipulated order converting

the case to chapter 7. Philip Montoya was appointed the chapter 7 trustee.

          Butler filed the motion on February 7, 2020, so he could pursue contempt proceedings

against Ferguson and Dealerbank in the State Court Action. Butler wants the state court to sanction

Ferguson and Dealerbank (but not Motiva) for allegedly violating the Preliminary Injunction by

borrowing money against the Ferrari and paying down Ferguson’s line of credit. Ferguson,

Dealerbank, and Armageddon oppose the motion. The chapter 7 trustee does not object.




4
    In the present case, the parties concede that the Ferrari is estate property.


                                                  -4-
Case 19-12539-t7          Doc 117      Filed 09/08/20     Entered 09/08/20 16:00:32 Page 4 of 10
                                        II.     DISCUSSION

A.        The Automatic Stay

          “The filing of a bankruptcy petition under any chapter of the Bankruptcy Code initiates a

broad automatic stay that prevents any attempts to enforce or collect prepetition claims or any

actions that would affect property of the estate.” In re Carbaugh, 278 B.R. 512, 524 (10th Cir.

BAP 2002); § 362(a).5 “The stay [e]nsures that the debtor’s affairs will be centralized, initially, in

a single forum in order to prevent conflicting judgments from different courts and in order to

harmonize all of the creditors’ interests with one another.” Fidelity Mortg. Investors v. Camelia

Builders, Inc., 550 F.2d 47, 56 (2d Cir. 1976); In re Peeples, 880 F.3d 1207, 1216 (10th Cir. 2018)

(“[T]he automatic stay’s specific purposes are to protect the debtor from collection efforts and to

protect creditors from inequitable treatment.”). Nevertheless, the Court has discretionary authority

to terminate, annul, modify, or condition the automatic stay for “cause” upon the request of a party

in interest and after notice and a hearing. § 362(d)(1); Carbaugh, 278 B.R. at 525.

B.        The Automatic Stay Does Not Prevent Butler from Enforcing the Preliminary Injunction
          Against Ferguson, Dealerbank, and Armageddon.

          The automatic stay does not prevent a creditor from pursuing claims against nondebtors.

See, e.g., Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136, 141 (10th Cir. 1994)

(“stay provision does not extend to solvent codefendants of the debtor”). Similarly, “the stay

afforded a corporate debtor does not extend to afford protection as well to the debtor's

stockholders, principals, officers, directors, and employees.” In re Suburban W. Properties, 504

B.R. 477, 488-89 (Bankr. N.D. Ill. 2013).




5
    Unless otherwise indicated, all statutory references are to 11 U.S.C.


                                                -5-
Case 19-12539-t7         Doc 117     Filed 09/08/20     Entered 09/08/20 16:00:32 Page 5 of 10
       There is a narrow exception to the general rule in “unusual situations as when there is such

identity between the debtor and the third-party defendant that the debtor may be said to be the real

party defendant and that a judgment against the third-party defendant will in effect be a judgment

or finding against the debtor.” Blodgett, 24 F.3d at 141; see also In re S.I. Acquisition, Inc., 817

F.2d 1142, 1147-48 (5th Cir. 1987) (stay does not prohibit actions against nonbankrupt third parties

or codefendants except in very limited situations where the debtor and the nonbankrupt party can

be considered one entity or have a unitary interest); In re Xenon Anesthesia of Texas, PLLC, 510

B.R. 106, 111 (Bankr. S.D. Tex. 2014) (automatic stay does not apply to actions against a non-

debtor unless estate assets would be at risk if a court proceeding against a codefendant were

allowed to continue).

       The debtor may ask the bankruptcy court to enjoin actions against a non-debtor that would

interfere with the bankruptcy processes. As explained in In re Otero Mills, Inc., 21 B.R.777 (Bankr.

D.N.M. 1982), affirmed, 25 B.R. 1018 (D.N.M. 1982):

       Section 105(a) of the Bankruptcy Code . . . empowers the Bankruptcy court to issue
       ‘any order, process, or judgment that is necessary or appropriate to carry out the
       provisions of this title. Included in this provision is the power to issue injunctions
       under appropriate circumstances [to enjoin a creditor’s action against a non-debtor
       third party.] To so enjoin a creditor’s action against a third party, the court must
       find that failure to enjoin would affect the bankruptcy estate and would adversely
       or detrimentally influence and pressure the debtor through that third party. This
       power to enjoin assures that a creditor may not do indirectly that which he is
       forbidden to do directly Accordingly, [§ 105] permits this Court to enjoin a
       creditor’s action against a third party codebtor or guarantor when the proper
       showing is made by the party requesting the injunction.

21 B.R. at 779 (citations omitted).

       In this case, § 362(a) does not prevent Butler from proceeding against Ferguson,

Dealerbank, or Armageddon. The “narrow exception” discussed above does not apply. Motiva has

not sought Otero Mills-type injunctive relief. There is no evidence that Butler’s effort to enforce




                                                 -6-
Case 19-12539-t7        Doc 117       Filed 09/08/20   Entered 09/08/20 16:00:32 Page 6 of 10
the Preliminary Injunction against Ferguson and Dealerbank would adversely affect the

bankruptcy estate. On the contrary, if the state court orders Ferguson or Dealerbank to pay off the

loan secured by the Ferrari, the estate would be $120,000 better off.

          Furthermore, a trial court has the inherent power to enforce compliance with its lawful

orders through civil contempt proceedings. Shillitani v. U.S., 384 U.S. 364, 370 (1966). A party

cannot violate a trial court’s orders, thereby affronting the court’s dignity, then seek shelter from

the automatic stay to shield its conduct. US Sprint Comm’s Co. v. Buscher, 89 B.R. 154, 156 (D.

Kan. 1988). This is particularly true where, as here, the contempt proceedings would not diminish

the bankruptcy estate. In re Dingley, 514 B.R. 591, 597-98 (9th Cir. BAP 2014) (a proceeding to

address the disobedience of a state court order entered prior to the stay that does not interfere with

bankruptcy estate property should be permitted); David v. Hooker, Ltd., 560 F.2d 412, 418 (9th

Cir. 1977) (same). Whether Ferguson and/or Dealerbank violated the Preliminary Injunction and,

if so, what should be done to vindicate the court’s dignity, are questions that should be determined

by the state court. See, e.g., In re Am. Spectrum Realty, Inc., 540 B.R. 730, 747 (Bankr. C.D. Cal.

2015) (the state court was in the best position to interpret and enforce its temporary restraining

order).

          The Court will enter an order declaring that the automatic stay does not apply to the

proposed contempt proceeding against Ferguson and Dealerbank.

C.        If the Automatic Stay Applies, Cause Exists to Modify it to Allow Butler to Proceed in
          State Court.

          If the automatic stay did apply, Butler has shown “cause” to modify it so he can seek to

enforce the Preliminary Injunction against Ferguson and Dealerbank.

          “Cause” is a vague standard, not defined in the Bankruptcy Code. In the context of stay

relief so a party can pursue litigation in a nonbankruptcy forum, courts have identified twelve



                                               -7-
Case 19-12539-t7        Doc 117     Filed 09/08/20     Entered 09/08/20 16:00:32 Page 7 of 10
nonexclusive factors—the “Curtis” factors—to weigh when determining whether to modify the

stay. See In re Curtis, 40 B.R. 795, 799-800 (Bankr. D. Utah 1984); 6 In re Bridge, 600 B.R. 98,

102-03 (Bankr. D.N.M. 2019) (discussing the Curtis factors). The relevance of each factor varies

from case to case and the factors should not be applied by rote or with the effect of overlooking

other relevant considerations. See In re Crespin, 581 B.R. 904, 909-10 (Bankr. D.N.M. 2018)

(noting that certain Curtis factors are usually irrelevant and identifying additional factors that

might be more relevant);7 In re Blair, 534 B.R. 787, 792 (Bankr. D.N.M. 2015) (the cause

determination must be made case-by-case).

       The Court weighs the Curtis/Crespin factors as follows:




6
  The Curtis factors are: (1) Whether the relief will result in a partial or complete resolution of the
issues; (2) the lack of any connection with or interference with the bankruptcy case; (3) whether
the foreign proceeding involves the debtor as a fiduciary; (4) whether a specialized tribunal has
been established to hear the particular cause of action and that tribunal has the expertise to hear
such cases; (5) whether the debtor’s insurance carrier has assumed full financial responsibility for
defending the litigation; (6) whether the action essentially involves third parties, and the debtor
functions only as a bailee or conduit for the goods or proceeds in question; (7) whether litigation
in another forum would prejudice the interests of other creditors, the creditors’ committee and
other interested parties; (8) whether the judgment claim arising from the foreign action is subject
to equitable subordination under § 510(c); (9) whether movant’s success in the foreign proceeding
would result in a judicial lien avoidable by the debtor under § 522(f); (10) the interest of judicial
economy and the expeditious and economical determination of litigation for the parties; (11)
whether the foreign proceedings have progressed to the point where the parties are prepared for
trial; and (12) the impact of the stay on the parties and the balance of hurt.
7
   The Crespin factors are: (1) Whether the nonbankruptcy court is a specialized tribunal; (2)
whether granting stay relief would hinder or delay estate administration; (3) whether the facts of
the matter require a deviation from the Court’s core function of allowing or disallowing claims;
(4) whether lifting the stay would promote judicial economy; (5) whether it would be less
expensive for the parties to litigate in bankruptcy court; (6) whether lifting the stay would prejudice
other creditors; (7) the movant’s likelihood of prevailing in the litigation; and (8) whether the
balance of the hurt weighs in favor of or against stay relief.


                                               -8-
Case 19-12539-t7       Doc 117      Filed 09/08/20      Entered 09/08/20 16:00:32 Page 8 of 10
 Factor                                              Analysis                       For/Against
                                                                                    Stay Relief
 Whether the relief would        The issue, i.e. whether Ferguson and Dealerbank For
 result in a partial/ complete   violated the Preliminary Injunction, will be fully
 resolution of the issues        resolved by the state court.
 The lack of connection to       Ferguson and Dealerbank are third parties. The For
 or interference with the        proposed litigation could indirectly benefit, but
 bankruptcy case                 would not interfere with, the bankruptcy case.
 Whether the                     N/A
 nonbankruptcy action
 involves debtor as a
 fiduciary
 Specialized tribunal          The state court is not a specialized tribunal, but it For
                               did issue the injunction so it is the proper court to
                               determine whether the injunction was violated.
 Whether debtor’s insurance N/A
 carrier assumed defense
 responsibility
 Whether the action            N/A
 involves only third parties
 and debtor is a mere bailee
 Whether the litigation        The interests of other creditors will not be For
 would prejudice other         prejudiced. To the contrary, they could benefit if,
 creditors or interested       for example, the state court ordered Ferguson to
 parties                       get the Ferrari lien released.
 Whether the State Court       N/A
 Action judgment is subject
 to equitable subordination
 Whether Creig’s success       N/A
 would result in a judicial
 lien avoidable by Debtor
 Judicial economy and          The state court is familiar with the case and is in For
 economical determination      the best position to enforce the Preliminary
 of litigation for the parties Injunction. Judicial economy and the interests of
                               justice would be better served by stay relief.
 Progress of the State Court Judgment has been entered in the State Court For
 Action                        Action. Butler seeks to enforce the injunction.
 Delay in Estate               Butler’s proposed action would not delay estate For
 administration                administration.
 Whether the facts warrant     N/A
 deviating from the Court’s
 claim allowance function
 Likelihood of Success         Butler is likely to succeed                           For
 Balance of the Hurt           Butler would be prejudiced if he could not enforce For
                               the Preliminary Injunction. The estate may obtain
                               an indirect benefit. Debtor would not be harmed.


                                               -9-
Case 19-12539-t7       Doc 117      Filed 09/08/20    Entered 09/08/20 16:00:32 Page 9 of 10
The Curtis/Crespin factors weigh in favor of granting the motion.

D.     Standing to Enforce the Preliminary Injunction.

       Relying on In re Hafen, 616 B.R. 570, 578-79 (10th Cir. BAP 2020), Ferguson and

Dealerbank argue that only the trustee has the right and authority to bring fraudulent transfer claims

against them. That is true. However, Butler is not asking for permission to pursue estate fraudulent

transfer claims. Rather, he wants to pursue his own claims against them. Hafen does not apply.

                                      III.     CONCLUSION

       The automatic stay does not apply to the claims Butler may have against Ferguson and

Dealerbank for allegedly violating the Preliminary Injunction. Even if the stay did apply, however,

there is cause to modify it to allow Butler to pursue a contempt proceeding against them. The

motion shall be granted in a separate order.




                                                       ___________________________
                                                       Hon. David T. Thuma
                                                       United States Bankruptcy Judge

Entered: September 8, 2020
Copies to: Electronic notice recipients




                                              -10-
Case 19-12539-t7      Doc 117      Filed 09/08/20 Entered 09/08/20 16:00:32 Page 10 of 10
